DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-100 have been canceled.  Claims 101-171 have been added and are examined on the merits.

Claim Objections
Claims 103, 119, 131, 147 and 163 are objected to because of the following informalities:  the duplicate reciations of “an endometrial cancer”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 161 and 171 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a emthod of treating a disease or a disorder in a subject in which diseased cells express CD166 or the disorder is assoicatded with cells expressing CD166 comprising admisnitering a therapetuically effective amount of a conjugated activatable aantibody that in an activated state bind CD166, wherein the conjugate comprises an antibody, that when activated binds to mammalina CD166, a toxin conjugated to said antibody and a maskign moiety and a pharmaceutical coposition comprising conjugated activatable aantibody that in an activated state bind CD166, wherein the conjugate comprises an antibody, that when activated binds to mammalina CD166, a toxin conjugated to said antibody and a maskign moiety, does not reasonably provide enablement for emthod of treating a disease or a disorder in a subject in which diseased cells express CD166 or the disorder is assoicatded with cells expressing CD166 comprising admisnitering a therapetuically effective amount of a conjugated activatable aantibody that in an activated state bind CD166, wherein the conjugate comprises an antibody, that when activated binds to mammalina CD166, a toxin conjugated to said antibody, or a pharmaceutical coposition comprising conjugated activatable aantibody that in an activated state bind CD166, wherein the conjugate comprises an antibody, that when activated binds to mammalina CD166, and a toxin conjugated to said antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The term “activatable” refers to the property of being able to be activated.  It does not refer to the antibody already in the active state.  Both claims 161 and 171 refer to the antibody as “activatable” and therefore the antibody is not in the active state.  Both claims 161 and 171 do not include the masking moiety responsible for maintaining the antibody in a blocked or inactive state which is changed to the unblocked or active state upon removal of the masking moiety.  One of skill in the art would not known how to make the antibody in an activatable state without the presence of the masking moiety which is not required by the claims.  The scope of the claims must be commensurate with the enablement set forth.  Given the lack of teachings regarding activatable antibodies which qre activatable by virtue of some other mechanism other than the cleavage of the making moieties disclosed bythe instant specification, one of skill in the art would be subject to unude experiemtnation in order to make and use the boradly claimed inventions of claims 161 and 171. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 101-171 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 and 48-88 of U.S. Patent No.10,745,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘481 patent either anticipate or render obvious the instant claims.
Claims 48 and 50 of the patent teaches a method of treating, alleviating a symptom of, or delaying the progression of a disorder ora disease in which the diseased cells express CD166 or te disease  is assoicated with cells expressing CD166, respectively, both methods ocmprising admisnitering a therapetuically effective amount of a conjugated activated antibody of claim 18 to a subject in need thereof.  Claim 18 of the patent teaches that theactivated antibody of claim 3  is conjugated to an agent .  Claim 3 requires that the anti-CD166 antibody comprisesheavy chain CDRS of SEQ ID NO: 127-129 and light chain CDR1 of SEQ ID NO: 130 or 131; CDR2 of SEQ ID NO: 132 or 133 and CDR3 of SEQ ID NO:134; a masking moiety and a cleavable moiety coupled to the antibody which is a protease substrate, which meets those limitations in instant claim 101.   Claim 4 of the ‘481 patent depends on claim 3 and specifies, in part, that the MM is selected from SEQ ID NO:135-238, which meets the same limitation in instant claim 101.   Claim 5 of the ‘481 pateent teaches  that the CM of claim 3 is, in part, an amino acid selected from the group consisitn o fSEQ ID NO: 18-87 and 318-358, which satisfies the same limitation in claim 101. Thus, instant claim 101 is obvious over these claims in the patent because it would be obvious to combine the characteristics of the dependent claims into the independent claim 3.  	Claims 49, 51-54 meet the same limitations in instant claims 102-106, 118-122, 130-134, 146-150, 162-166.
Claim 7 of the ‘481 patent teaches an activatable antibody of claim 3, wherein the heavy chain varaible region comprised SEQ ID NO:121 or 122 and the light chain varaible region comprised  a sequence seleted from SEQ ID NO: 123-126, which meets the same limtiations in claims 107.    
Claim 6 of the ‘481 patent teaches activatable antibody of claim 3, wherein the antigen binding fragment thereof is selected from the group consisting of a Fab fragment, a F(ab').sub.2 fragment, a scFv, a scAb, a dAb, a single domain heavy chain antibody, and a single domain light chain antibody which meets the same limitations in claims 108, 136 and 152.
Claim 11 of the ‘481 patent teaches the activatable antibody of claim 3, wherein the MM is linked to the CM such that the activatable antibody in an uncleaved state comprises the structural arrangement from N-terminus to C-terminus as follows: MM-CM-AB or AB-CM-MM which meets the same limitations in claims 109, 137 and 153.  
Claim 13 of the ‘481 patent teaches the activatable antibody of claim 3, wherein the activatable antibody comprises a first linking peptide (LP1) and a second linking peptide (LP2), and wherein the activatable antibody in the uncleaved state has the structural arrangement from N-terminus to C-terminus as follows: MM-LP1-CM-LP2-AB or AB-LP2-CM-LP1-MM which meets the same limitation in claims 110, 138 and 154.  Claim 15 specifies that each of LP1 and LP2 is a peptide of about 1 to 20 amino acids in length in activatable antibody of claim 13, which meets the same limitation in claims 110, 138 and 154.  Claim 14 requires that the two linking peptides are not identical to each otheri in the activatable antibody of claim 13, which meets the limitations of claims 111, 139 and 155.
Claim 18 of the ‘481 patent teaches a conjugated activatable antibody comprising the activatable antibody of claim 3 conjugated to an agent.  Claim 19 specifies that the agent of claim 18 has one or more of the characteristics selected from the group consisting of: (a) the agent is a toxin or a fragment thereof; (b) the agent is a microtubule inhibitor; (c) the agent is a nucleic acid damaging agent; (d) the agent is a dolastatin; (e) the agent is an auristatin; (f) the agent is a maytansinoid; (g) the agent is a duocarmycin; (h) the agent is a calicheamicin; (i) the agent is a pyrrolobenzodiazepine; (j) the agent is auristatin E; (k) the agent is monomethyl auristatin E (MMAE); (l) the agent is monomethyl auristatin D (MMAD); (m) the agent is the maytansinoid DM1; (n) the agent is the maytansinoid DM4; (o) the agent is a detectable moiety; and (p) the agent is a diagnostic agent  which meets the limitations of instant claims 112, 124, , 140, and 156. . 
 Claim 20 of the ‘481 patent teaches the conjugated activatable antibody of claim 18, wherein the agent is conjugated to the AB via a linker which meets the limitations of instant claims 113, 125, 141, and 157.  
 Claim 21 of the ‘481 patent teaches the conjugated activatable antibody of claim 18, wherein the linker with which the agent is conjugated to the AB comprises an SPDB moiety, a vc moiety, or a PEG2-vc moiety which meets the limitations of instant claims 114, 126, 142, and 158. 
Claim 22 of the ‘481 patent teaches the conjugated activatable antibody of claim 18, wherein the agent is a toxin conjugated to the AB via a linker, and wherein the linker and the toxin conjugated to the AB comprise a moiety selected from the group consisting of: an SPDB-DM4 moiety, a vc-MMAD moiety, a vc-MMAE moiety, a vc-duocarmycin moiety, or a PEG2-vc-MMAD moiety which meets the limitations of instant claims 115, 127, 143 and 159. Claim 23 of the ‘481 patent teaches the conjugated activatable antibody of claim 20, wherein the linker is a cleavable linker which meets the limtiations of instant claims 116, 128, 144, 160.
Claim 41 of the ‘481 patent teaches a pharmaceutical composition comprising the activatable antibody of claim 3 and a carrier.   Claim 42 specifies that the pharmaceutical composition of claim 41 comprises an additional agent.   Claim 43 specifies that the the additional agent of claim 42 is a therapeutic agent, which meets the limitations of instant claim 167 with respect to the antibody portion of the claim.  Claim 60 of the patnet teaches a pharmaceutical composition comprising the conjugated activatable antibody of claim 18; and a carrier which meets the limitations of instant claim 168 with respect to  the antibody conjugate.
Claim 16, section (d) of the ‘481 patent teaches the activatable antibody of claim 3, wherein the activatable antibody has one or more of the characteristics selected from the group including (d) wherein  the activatable antibody comprises a heavy chain variable region comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 121 and 122, and a light chain variable region comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 123-126, 363-370, 373, 374, 377, 378, 381, 382, 385, 386, 389, 390, 393, 394, 397, 398, 401, 402, 405, 406, 409, 410, 413, 414, 417, 418, 421, 422, 425, 426, 429, 430, 433, 434, 437, 438, 441, 442, 445, 446, 449, 450, 453, 454, 457, 458, 461, 462, 465, 466, 469, 470, 473, and 474, which meets the same limitations in instant claims 117 and 168.
Claim 16, section (a) of the ‘481 patent teaches the activatable antibody of claim 117 comprises the heavy chain comprising an amino acid sequence of SEQ ID NO: 239 and a light chain comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 240, 242, 244, 246, 248, 303, 310, 312, 314, 316, 371, 372, 375, 376, 379, 380, 383, 384, 387, 388, 391, 392, 395, 396, 399, 400, 403, 404, 407, 408, 411, 412, 415, 416, 419, 420, 423, 424, 427, 428, 431, 432, 435, 436, 439, 440, 443, 444, 447, 448, 451, 452, 455, 456, 459, 460, 463, 464, 467, 468, 471, and 472 which meets the limitations of the antibody of instant claim 123.
Claim 7 of the ‘481 patent teaches the activatable antibody of claim 3, wherein the antibody comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 121 or SEQ ID NO: 122, and a light chain variable region comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 123-126, which meets the same limitations in claims 107, 135 and 151.  
The masking moities of SEQID NO: 135-238 taught by claim 4 of the ‘481 patent and the cleavable moities of SEQ ID NO: 18-87 and 318-358 taught by claim 5 of the ‘481 patent meet the limitations for the same in instan claims 101, and 167.
Thus, instant claim 117 is obvious over these claims in the patent because it would be obvious to use the alternatively disclosed antibodies of the patent as antibody conjugates in the methods of claims 48-59 of the ‘481 patent because one of skill in the art would recognize the alternative anti-CD166 antibodies as equivalents for the antibody of claim 3 of the patent. 
Claim 33 of the ‘481 patent teaches conjugated activatable antibody of claim 25, wherein the activatable antibody has one or more of the following characteristics selected from the group consisting of: (i) the activatable antibody comprises a combination of amino acid sequences, wherein the combination of amino acid sequences is selected from a single row in Table A, wherein for a given combination, (a) the heavy chain of the AB comprises the amino acid sequences of the VH CDR sequences corresponding to the given combination in the single row listed in Table A, (b) the light chain of the AB comprises the amino acid sequences of the VL CDR sequences corresponding to the given combination in the single row listed in Table A, (c) the MM comprises the amino acid sequence of the mask sequence (MM) corresponding to the given combination in the single row listed in Table A, and (d) the CM comprises the amino acid sequence of the substrate sequence (CM) corresponding to the given combination in the single row listed in Table A; and (ii) the activatable antibody comprises a combination of amino acid sequences, wherein for a given combination of amino acid sequences, (a) the heavy chain of the AB comprises the amino acid sequences of the VH sequence or VH CDR sequences selected from the group consisting of: the VH sequence or VH CDR sequences listed in the corresponding column of Table B, (b) the light chain of the AB comprises the amino acid sequences of the VL sequence or VL CDR sequences selected from the group consisting of: the VL sequence or VL CDR sequences listed in the corresponding column of Table B, (c) the MM comprises the amino acid sequence of the mask sequence (MM) selected from the group consisting of: the MM sequences listed in the corresponding column of Table B, and (d) the CM comprises the amino acid sequence of the substrate sequence (CM) selected from the group consisting of: the CM sequences listed in the corresponding column of Table B which meets the same limitations as in instant claims  129, 145, 169 and 170.  
Claim 40 of the ‘481 patent teaches conjugated activatable antibody or conjugated antibody comprising: an antibody or antigen binding fragment thereof (AB) that, in an activated state, binds CD166; and a toxin conjugated to the AB via a linker, wherein the conjugated activatable antibody or the conjugated antibody comprises amino acid sequences, a linker, and a toxin selected from a single row in Table C, wherein for the given combination: (a) the AB comprises a heavy chain comprising the amino acid sequence of the heavy chain sequence or heavy chain variable domain sequence corresponding to the given combination in the single row listed in Table C, (b) the AB comprises a light chain comprising the amino acid sequence of the light chain sequence or light chain variable domain sequence corresponding to the given combination in the single row listed in Table C, and (c) the linker and the toxin comprise the linker and the toxin corresponding to the given combination in the single row listed in Table C, which meets the limtiations of instant claims 161 and 171.
Thus, instant claims 117, 129, 145, 161, 169, 171 and 176 are obvious over these claims in the patent because it would be obvious to use the alternatively disclosed antibodies of the patent as antibody conjugates and to use the alternatively disclosed antibody conjugates in the methods of claims 48-59 of the ‘481 patent because one of skill in the art would recognize the alternative anti-CD166 antibodies as equivalents for the antibody of claim 3 of the patent and the alternative antibody conjugates as equivalent for the antibody-conjugaes of claim 18 of the ‘481 patent. 

All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643